Title: James Monroe to Thomas Jefferson, 23 September 1813
From: Monroe, James
To: Jefferson, Thomas


          Dear sir23–Sepr 1813.
          I intended calling on you to day, which I still hope to be able to do in the afternoon. Your letter to Mr Carter is in all respects what it should be. I intend also to write him, & will bring my letter to him to show you.
          I think it most adviseable that we should avoid a meeting at Mr Madisons, for the reason that has occured to you. I had intended to set out back to washington, in the commencement of this week, with intention to return here
			 early in octr for Mrs Monroe, but the interruption by the rain & rise of
			 the waters, has been such, as to incline me to delay rather longer here, & take her with me, at once.
          I send you a letter to recd. by the private mail, & the note which I recd., of the naval victory on Lake Erie
          very respectfully & sincerely your friendJas Monroe
        